In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J), dated February 5, 2004, which, upon a fact-finding order of the same court dated October 28, 2003, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of reckless endangerment in the first degree, arson in the fourth degree, criminal mischief in the fourth degree (two counts), and reckless endangerment of property, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated October 28, 2003.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency, we find that it was legally sufficient to support the determination made in the order of disposition (see Matter of Stafford B., 187 AD2d 649, 650 [1992]; cf. People v Contes, 60 NY2d 620 [1983]). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see Matter of Dennis G., 294 AD2d 501 [2002]; Matter of Stafford B., supra; cf. People v *537Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see Matter of Dennis G, supra; Matter of Stafford B., supra; cf. People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf. CPL 470.15 [5]). Smith, J.P., Luciano, Crane and Rivera, JJ., concur.